Per Curiam.

We agree that respondent violated DR 1-102(A)(3) and 1-102(A)(4), and further agree that respondent’s unique psychological history is sufficiently mitigating to warrant the sanction of indefinite suspension. Accordingly, we order that respondent be indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Wright and Resnick, JJ., dissent and would disbar respondent.